DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 12-17, and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8-14, 16, 19, and 20 of application No. 16/554,682. Although the claims at issue are not identical, they are not patentably distinct from each other because it’s an obvious variation of each other. For example, see table 1 below: 
Table 1
Claim 1 of the current application
Claim 1 of application No. 16/554,682
A method for identifying a material of interest, the method comprising: directing, using a radio frequency (RF) applicator, one or more RF energy pulses into 5a region of interest, the region of interest comprising the material of interest and at least one reference that are separated by at least one 

Claim 2 of the current application 
Claim 3 of application No. 16/554,682
The method of claim 1 wherein the identifying comprises calculating a parameter as 15a product of a Gruneisen Parameter of the material of interest and a conductivity of the material of interest.
The method of claim 2, wherein the at least one parameter of interest is a product of the Gruneisen Parameter of the material and the conductivity of the material.
Claim 3 of the current application
Claim 8 of application No. 16/554,682
The method of claim 2 wherein the identifying comprises looking up the calculated parameter in a lookup table.
The method of claim 7, wherein the determining comprises looking up the at least 35one parameter of interest in a lookup table.
Claim 4 of the current application
Claim 10 of application No. 16/554,682
The method of claim 1, wherein the electric field strength is determined based on an input power of the RF applicator and an attenuation coefficient of the reference.
The method of claim 1, wherein the electric field strength is determined based on an input power of the RF applicator and an attenuation coefficient of the reference.

Claim 5 of the current application
Claim 11 of application No. 16/554,682
The method of claim 1, wherein the electric field strength is determined based on an 25estimated thickness of the reference and an attenuation coefficient of the reference.
The method of claim 1, wherein the electric field strength is determined based on an estimated thickness of the reference and an attenuation coefficient of the reference
Claim 6 of the current application
Claim 12 of application No. 16/554,682
The method of claim 1 wherein each multi-polar acoustic signal corresponds to a separate boundary location.
The method of claim 1 wherein each multi-polar acoustic signal corresponds to a separate boundary location.
Claim 7 of the current application
Claim 13 of application No. 16/554,682
The method of claim 1, wherein detecting the at least one multi-polar acoustic signal is achieved using a thermoacoustic imaging system.
The method of claim 1, wherein detecting the at least one multi-polar acoustic signal is achieved using a thermoacoustic imaging system.
Claim 12 of the current application
Claim 14 of application No. 16/554,682
A system for identifying a material of interest, the system comprising: a thermoacoustic imaging system comprising a radio frequency (RF) applicator configured to emit RF energy pulses into the region of interest comprising a material of interest and a reference separated by at least one boundary and an acoustic receiver 15configured to receive at least one multi-polar acoustic signal generated in the region of interest in response to the RF energy pulses; and one or more processors configured to: process multi-polar acoustic signals received by the acoustic receiver to determine an electric field strength at the boundary; and  20identify the material of interest based at least on the determined electric field strength.
A system for determining at least one parameter of interest of a material, the system 15comprising: a thermoacoustic imaging system comprising a radio frequency (RF) applicator configured to emit RF energy pulses into the region of interest comprising a material having at least one parameter of interest and a reference, the material and the reference separated by at least one boundary, and an acoustic receiver configured to receive at least one multi- 20polar acoustic signal generated in the region of interest in response to the RF energy pulses; and one or more processors configured to: process multi-polar acoustic signals received by the acoustic receiver to determine an electric field strength at the boundary;  25and determine the at least one parameter of interest of the material based at least on the determined electric field strength.
Claim 13 of the current application
Claim 16 of application No. 16/554,682
The system of claim 12 wherein during the identifying the one or more processors are configured to:  25calculate a parameter as a product of a Gruneisen Parameter of the material of interest and a conductivity of the material of interest.
The system of claim 15 wherein the at least one parameter of interest is a product of the Gruneisen Parameter of the material and the conductivity of the material.
Claim 14 of the current application
Claim 8 of application No. 16/554,682
The system of claim 12 wherein during the identifying the one or more processors are configured to:  30look up the calculated parameter in a lookup table.
The method of claim 7, wherein the determining comprises looking up the at least 35one parameter of interest in a lookup table.
Claim 15 of the current application
Claim 19 of application No. 16/554,682
The system of claim 12 wherein the electric field strength is determined based on an input power of the RF applicator and an attenuation coefficient of the reference.
The system of claim 14 wherein the electric field strength is determined based on an input power of the RF applicator and an attenuation coefficient of the reference.
Claim 16 of the current application
Claim 11 of application No. 16/554,682
The system of claim 12 wherein the electric field strength is determined based on an estimated thickness of the reference and an attenuation coefficient of the reference.
The method of claim 1, wherein the electric field strength is determined based on an estimated thickness of the reference and an attenuation coefficient of the reference.
Claim 17 of the current application
Claim 12 of application No. 16/554,682
The system of claim 12 wherein each multi-polar acoustic signal corresponds to a separate boundary location.
The method of claim 1 wherein each multi-polar acoustic signal corresponds to a separate boundary location.
Claim 21 of the current application
Claim 20 of application No. 16/554,682
A non-transitory computer readable medium having stored thereon computer program code executable by one or more processors to: process at least one multi-polar acoustic signal generated in a region of interest 15comprising a material of interest and at least one reference that are separated by at least one boundary to determine an electric field strength at the boundary; and identify the material of interest based at least on the determined electric field strength
A non-transitory computer readable medium having stored thereon computer 10program code executable by one or more processors to: process at least one multi-polar acoustic signal generated in a region of interest comprising a material having a parameter of interest and at least one reference, the material and the at least one reference separated by at least one boundary, to determine an electric field strength at the boundary;  15and determine at least one parameter of interest of the material based at least on the determined electric field strength.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US Patent No. US9888879).

Regarding claim 1, Cho teaches A method for identifying a material of interest, the method comprising (abstract and figure 1): directing, using a radio frequency (RF) applicator, one or more RF energy pulses into 5a region of interest (col 4, lines 11-33), the region of interest comprising the material of interest and at least one reference that are separated by at least one boundary (col 2, lines 29-45); detecting, using an acoustic receiver, at least one multi-polar acoustic signal generated in the region of interest in response to the RF energy pulses (col 4, lines 11-33); processing the at least one multi-polar acoustic signal to determine an electric field 10strength at the boundary (col 4, lines 11-33 and col 6, lines 28-35); and identifying the material of interest based at least on the determined electric field strength (col 6, lines 28-40 and col 9, lines 8-20).

Regarding claim 2, Cho teaches The method of claim 1 wherein the identifying comprises calculating a parameter as 15a product of a Gruneisen Parameter of the material of interest and a conductivity of the material of interest (col 4, lines 37-55 and col 7, lines 15-25).

Regarding claim 3, Cho teaches The method of claim 2 wherein the identifying comprises looking up the calculated parameter in a lookup table (col 8, lines 49-61).

Regarding claim 4, Cho teaches The method of claim 1, wherein the electric field strength is determined based on an input power of the RF applicator and an attenuation coefficient of the reference (claim 3 and col 7, lines 15-25).

Regarding claim 5, Cho teaches The method of claim 1, wherein the electric field strength is determined based on an 25estimated thickness of the reference and an attenuation coefficient of the reference (col 2, lines 18-20).

Regarding claim 6, Cho teaches The method of claim 1 wherein each multi-polar acoustic signal corresponds to a separate boundary location (col 7, lines 51-65).

Regarding claim 7, Cho teaches The method of claim 1, wherein detecting the at least one multi-polar acoustic signal is achieved using a thermoacoustic imaging system (col 4, lines 37-55).

Regarding claim 8, Cho teaches The method of claim 7, further comprising: directing, using an ultrasound system, sound waves into the region of interest (col 3, line 62 to col 4, line 10); 35detecting, using an ultrasonic transducer of the ultrasound system (col 3, line 62 to col 4, line 10), echoes generated in the region of interest in response to the sound waves (col 3, line 62 to col 4, line 10); and processing ultrasound data associated with the echoes to generate one or more or more ultrasound images (col 3, line 62 to col 4, line 10).

Regarding claim 9, Cho teaches The method of claim 1, wherein identifying the material of interest is further based on at least one physical characteristic of the material of interest (col 5, lines 7-19).

Regarding claim 10, Cho teaches The method of claim 9, wherein the at least one physical characteristic is at least one of color, transparency, odor, texture and material state (col 2, lines 21-23).

Regarding claim 11, Cho teaches The method of claim 1 wherein the material of interest is tissue within a human body and the reference is lean tissue within the human body (col 4, line 56 to col 5, line 6).

Regarding claim 12, Cho teaches A system for identifying a material of interest, the system comprising: a thermoacoustic imaging system comprising a radio frequency (RF) applicator configured to emit RF energy pulses into the region of interest comprising a material of interest and a reference separated by at least one boundary and an acoustic receiver 15configured to receive at least one multi-polar acoustic signal generated in the region of interest in response to the RF energy pulses (col 4, lines 11-33); and one or more processors configured to: process multi-polar acoustic signals received by the acoustic receiver to determine an electric field strength at the boundary (col 4, lines 11-33 and col 6, lines 28-35); and  20identify the material of interest based at least on the determined electric field strength (col 4, lines 11-33 and col 6, lines 28-35).

Regarding claim 13, Cho teaches The system of claim 12 wherein during the identifying the one or more processors are configured to:  25calculate a parameter as a product of a Gruneisen Parameter of the material of interest and a conductivity of the material of interest (col 4, lines 37-55 and col 7, lines 15-25).

Regarding claim 14, Cho teaches The system of claim 12 wherein during the identifying the one or more processors are configured to:  30look up the calculated parameter in a lookup table (col 8, lines 49-61).

Regarding claim 15, Cho teaches The system of claim 12 wherein the electric field strength is determined based on an input power of the RF applicator and an attenuation coefficient of the reference (claim 3 and col 7, lines 15-25).

Regarding claim 16, Cho teaches The system of claim 12 wherein the electric field strength is determined based on an estimated thickness of the reference and an attenuation coefficient of the reference (col 2, lines 18-20).

Regarding claim 17, Cho teaches The system of claim 12 wherein each multi-polar acoustic signal corresponds to a separate boundary location (col 7, lines 51-65).

Regarding claim 18, Cho teaches The system of claim 12 wherein the material of interest is tissue within a human body 5and the reference is lean tissue within the human body (col 4, lines 37-55).

Regarding claim 19, Cho teaches The system of claim 12 wherein the reference is made of a known material and is placed adjacent to the material of interest (col 9, lines 39-53).

Regarding claim 21, Cho teaches A non-transitory computer readable medium having stored thereon computer program code executable by one or more processors to (col 3, lines 41-61 and col 13, line 45 to col 12, line 11): process at least one multi-polar acoustic signal generated in a region of interest 15comprising a material of interest and at least one reference that are separated by at least one boundary to determine an electric field strength at the boundary (col 4, lines 11-33 and col 6, lines 28-35); and identifying the material of interest based at least on the determined electric field strength (col 6, lines 28-40 and col 9, lines 8-20).

Regarding claim 22, Cho teaches The non-transitory computer readable medium of claim 21 wherein the computer 20program code is executable by the one or more processors to (col 3, lines 41-61 and col 13, line 45 to col 12, line 11): calculating a parameter as a product of a Gruneisen Parameter of the material of interest and a conductivity of the material of interest (col 4, lines 37-55 and col 7, lines 15-25).

Regarding claim 23, Cho teaches The non-transitory computer readable medium of claim 21 wherein the computer 25program code is executable by the one or more processors to (col 3, lines 41-61 and col 13, line 45 to col 12, line 11): identify the material of interest by looking up the calculated parameter in a lookup table (col 8, lines 49-61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent No. US9, 888, 879) in the view of Cheung et al (US Pub No. 2016/0061808).

Regarding claim 20, Cho teaches The system of claim 12, however, fails to explicitly teach wherein the reference is one of a container and a pad.
Cheung, in the same field of endeavor in the subject of imaging system, teaches wherein the reference is one of a container and a pad (para. 72).
It would have been prima facie obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Cho to incorporate the teachings of Cheung to provide a container. Doing so will help in holding the tissue more securely.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793